DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.

Response to Amendment
The amendment filed on 19 April 2021 has been entered. Claim 1 has been amended and is hereby entered. 
Claims 1-11 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the flap seals 15 of DE ’214 do not qualify as a sealing element within the meaning of claim 1 and DE ‘214 does not disclose a collar, the Examiner respectfully disagrees and would like to point out that Claim 1 does not recite any other structural limitations that prevent the Examiner to interpret the circumferential flap seals (b15) of DE ‘214 (see annotated Fig. 1 on Page 5) as a compressible sealing element and the circumferential flap seal (a15) as a peripheral collar. The flap seals (b15) are hinged to the skirt (11) allowing the sealing element to pivot and are provided with an elastomeric sealing lip at 
Regarding Applicant’s argument that DE ‘214 fails to disclose that the annular space is sealed in an absolutely tight manner provided by the compressible sealing element sandwiched between the skirt and the collar, the Examiner would like to point out that the Applicant has not recited that the annular space is sealed in an absolutely tight manner. The compressible sealing element (b15) of DE ‘214 is enclosed between the skirt and the collar and is thereby sandwiched indirectly between the skirt and the collar from top to bottom. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “29” in Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202013010214 U1, hereinafter DE ‘214.
	With respect to Claim 1, DE ‘214 (annotated Fig. 1 on Page 5) discloses a bolted joint of an offshore structure (1) comprising first and second connecting elements (3, 2), wherein
the first connecting element (3) forms part of an offshore tower or an offshore platform and the second connecting element (2) forms part of a foundation structure;
the first connecting element (3) comprises a first flange (3a) and the second connecting element (2) comprises a second flange (2a), wherein the first and second flanges (3a, 2a) comprise through holes (4), the first and second flanges (3a, 2a) abut each other with the through holes (4) in alignment and are secured to each other by means of fastening elements extending into the through hole (4) (see Paragraph 0037 of the translation);
the first connecting element (3) comprises an outer peripheral skirt (11) covering a butt joint (5) between the first and second flanges (3a, 2a) and defining an outer annular space (13) surrounding the butt joint (5), and the second connecting element (2) comprising a peripheral collar (a15),
wherein the annular space (13) is sealed against the ingress of water by a sealing element (b15) (see Paragraphs 0018-0019 and 0043, wherein circumferential flap seals b15 act as a sealing element designed as sealing strips which are pivotally articulated to the skirt 11 and which are provided with an elastomeric sealing lip at their end, the sealing strips being capable of sealing the annular space 13 against an ingress of water); and
wherein the skirt (11) and the collar (a15) confine the annular space (13) and wherein the sealing element (b15) is a compressible sealing element (b15, wherein the capability of the sealing element to articulate pivotally to the skirt and having an elastomeric sealing lip allow the sealing element to be compressible) sandwiched (enclosed from top to bottom) indirectly between the skirt (11) and the collar (a15).
With respect to Claim 7, DE ‘214 (annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 1 and that the second connecting element (2) is a monopile and the first connecting element (3) is a transition piece of an offshore tower of an offshore platform (see Paragraph 0037 of the translation).
With respect to Claim 11, DE ‘214 (annotated Fig. 1 on Page 5) discloses the limitations set forth in Claim 1 and that the collar (a15) has the shape of a circumferential shelf.

    PNG
    media_image1.png
    829
    841
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE202013010214 U1, hereinafter DE ‘214.
With respect to Claim 6, DE ‘214 discloses the limitations set forth in Claim 1 and that the sealing element (b15) is a ring of elastomeric compressible material, but fails to expressly disclose that the material is chosen from one of natural rubber, synthetic rubber, synthetic polyisopren rubber (IR), styrene butadiene rubber (SBR), polybutadiene rubber (BR), nitrile butadiene rubber (NBR), athylen propylene rubber (EPDM), EPM, butile rubber (IIR), Neoprene and polychloroprene. 
	However, Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 4 16. It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to choose natural rubber, synthetic rubber, synthetic polyisopren rubber (IR), styrene butadiene rubber (SBR), polybutadiene rubber (BR), nitrile butadiene rubber (NBR), athylen propylene rubber (EPDM), EPM, butile rubber (IIR), Neoprene or polychloroprene as preferred choices of material for the sealing element for the purpose of utilizing the advantages of having excellent compression set resistance and resilience against water.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE202013010214 U1, hereinafter DE ‘214, as applied to Claims 1, 7, and 11 above, in view of Moestrup et al. (US 2014/0237932 A1).
With respect to Claim 8, DE ‘214 discloses the limitations set forth in Claim 1 but fails to disclose that at least one of the first and second connecting elements comprises one or several installation guides around an inner perimeter, the installation guides guiding the connecting elements relative to each other upon installation in order to align the flanges properly.
However, Moestrup et al. (Abstract; Figs. 1-13) teaches at least one of the first and second connecting elements (5, 4) with one or several installation guides (28) around an inner perimeter, the installation guides (28) guiding the connecting elements (5, 4) relative to each other upon installation in order to align the flanges (16, 21) properly.

With respect to Claim 9, the combination of DE ‘214 and Moestrup et al. discloses the limitations set forth in Claim 8 and Moestrup et al. (Abstract; Figs. 1- 13) further teaches that multiple teeth (28, Fig. 13) forming installation guides are arranged at an inner perimeter of the first connecting element (5, wherein the installation guides 28 “may be mounted to a mounting flange in the upper end of a lower tower section and/or in the lower end of an upper tower section; see Abstract), the teeth (28, when mounted to the flange 16 in the lower end of the upper tower section, or the first connecting element 5) extending downwardly at a distance in parallel to a wall of the connecting element (5) and protruding beyond the first flange (16).
With respect to Claim 10, the combination of DE ‘214 in and Moestrup et al. discloses the limitations set forth in Claim 8 and Moestrup et al. (Abstract; Figs. 1- 13) further teaches that an apron (28, when mounted to the flange 16 in the lower end of the upper tower section, or the first connecting element 5) forming an installation guide is arranged at an inner perimeter of the first connecting element (5) extending downwardly at a distance and concentrically to a wall of the first connecting element (5) and protruding beyond the first flange (16).
	
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, DE ’214 discloses the limitations set forth in Claim 1 but fails to disclose that the sealing element is a sealing ring with an L-shaped cross section comprising a first leg and a second leg.
With respect to Claim 3, DE ‘214 fails to disclose the limitations set forth in Claim 2 and that the first leg is clamped between the skirt and the collar and in that the second leg extends 
With respect to Claim 4, DE ‘214 fails to disclose the limitations set forth in Claim 2 and that the second leg stretches across the entire width of the annular space in a radial direction.
With respect to Claim 5, DE ‘214 fails to disclose the limitations set forth in Claim 2 and that the second leg comprises multiple radially extending sealing lips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678